MEMORANDUM OPINION
                                        No. 04-12-00227-CV

                                     Carmen Yolanda RINCON,
                                            Appellant

                                                 v.

                                     Alphonso Cantu RINCON,
                                             Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 10-1944-CV
                            Honorable W.C. Kirkendall, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 22, 2012

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Appellee’s motion to dismiss on the

grounds that the appealed-from order is not a final judgment is denied as moot.



                                                      PER CURIAM